Citation Nr: 1537180	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-06 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1944 to April 1946.  He died in December 2011.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.

This appeal was previously before the Board in July 2014, at which time the matter was remanded for additional development.  In a December 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death, and remanded the DIC claim for issuance of a Supplemental Statement of the Case (SSOC).  In January 2015, the RO issued the requested SSOC, which is associated with the Veteran's claims file.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file contains the January 2015 SSOC.  The remaining documents contained in the Virtual VA file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011; his death was not the result of his own willful misconduct.

2.  At the time of his death, the Veteran was receiving compensation for a service-connected disability that was rated by VA as totally disabling as of May 5, 2003.

3.  The Veteran was not rated as totally disabled for a continuous period of at least 10 years immediately preceding his death or for five years from his release from active duty service in April 1946, and was not a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits under 38 C.F.R. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the appellant's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

Before addressing the merits of the appellant's claim on appeal, the Board is required to ensure that VA's duties to notify and assist claimants in substantiating a claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), have been satisfied.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.156(a), 3.159, 3.326(a) (2014).  

In the context of a claim for DIC benefits, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), rev'd and remanded on other grounds sub nom. Hupp v. Shinseki, 329 Fed. Appx. 277 (2009).  Compliant notice was provided to the appellant in March 2013.

VA also has a duty to assist the appellant in the development of the claim.  The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records and personnel records, VA treatment records, a VA medical opinion, the Veteran's death certificate, a marriage certificate, and written statements the appellant has submitted on her behalf.  The appellant has not identified any other outstanding records that have not been requested or obtained.  

The Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  Therefore, the Board finds that all necessary development has been accomplished,  and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).
   
II.  Claim for DIC Benefits

A surviving spouse of a veteran may be entitled to DIC benefits under 38 U.S.C.A. § 1318, even if the veteran's death was not service-connected, if the veteran's death was not the result of his or her own willful misconduct, and the veteran had a service-connected disability rated as totally (100 percent) disabling for the last 10 years of his or her life, or for five years if the evaluation was continuously in effect from the date of military discharge, or for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(a), (b) (West 2014); 38 C.F.R. § 3.22 (2015).

The Veteran died in December 2011.  His death certificate indicates that the primary cause of his death was end stage dementia.  See December 2011 Death Certificate.  Thus, his death was from natural causes and was not the result of his own willful misconduct.

A September 2003 rating decision granted the Veteran a disability evaluation of 100 percent for rheumatoid arthritis that became effective as of May 5, 2003.  Although the Veteran had a service-connected disability rated as totally disabling at the time of his death, the rating had not been in effect for the last 10 years of his life.  It had only been in effect for approximately eight years and seven months.  Although the 100 percent rating had been in effect for more than five years, it was not continuously in effect since his release from active duty service in April 1946.  The record also does not show that the Veteran was a former prisoner of war.  Thus, there is no basis on which the appellant is entitled to DIC benefits, and, therefore, her claim must be died.  The board notes, however, that the appellant was previously granted death pension benefits.  

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board sympathizes with the appellant's circumstances, and recognizes the service offered by the Veteran in this case.  The Board, however, is obligated to decide cases based on the law and the evidence before it.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to DIC benefits under 38 C.F.R. § 1318 is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


